HENRY, J.
The parties stand in the relation opposite to that in which they stood below. The action there was for damages for breach of promise of marriage, and the plaintiff below recovered a verdict and judgment.
Error is assigned upon the admission of evidence, for the plaintiff below, of conversations between the parties after the marriage of the defendant below to another woman; of his admission to a third party concerning the mutual affection of the parties; and of the declaration of the plaintiff below to a third party, from whom she was in the habit of buying meats for the restaurant where she was employed, that she was about to leave said employment and get married. We have scrutinized each of these assignments separately without finding error.
The charge is excepted to for what the court said about implied contract and punitive damages; but upon examination we discern no error in the instructions given or refused.
The judgment is affirmed.
Marvin and Winch, JJ., concur.